Order entered May 12, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01376-CR
                                  No. 05-14-01377-CR

                       MATTHEW RYAN ARBANAS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 219th Judicial District Court
                                Collin County, Texas
                Trial Court Cause Nos. 219-82622-2012, 219-82623-2012

                                        ORDER
      Appellant’s May 8, 2015 second motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to May 18, 2015.


                                                  /s/   LANA MYERS
                                                        JUSTICE